      Case 1:05-cr-00031-KS-RHW Document 32 Filed 01/27/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 1:05-CR-31-KS-RHW

CLEM ORLANDO PRICE

                                        ORDER

      On March 13, 2020, Defendant filed a Motion to Reduce Sentence [25] pursuant

to § 404(b) of the First Step Act. Defendant asks for the Court to reduce his sentence

to 188 months of imprisonment, which would result in his immediate release.

      Section 404 of the First Step Act “gives courts the discretion to retroactively

apply the Fair Sentencing Act to reduce a prisoner’s sentence for certain covered

offenses.” United States v. Batiste, 980 F.3d 466, 470 (5th Cir. 2020). “A defendant is

eligible for a sentence reduction under the First Step Act if: (1) he committed a

‘covered offense;’ (2) his sentence was not previously imposed or reduced pursuant to

the Fair Sentencing Act; and (3) he did not previously file a motion under the First

Step Act that was denied on the merits.” Id.

      A “covered offense” . . . is “a violation of a Federal criminal statute, the
      statutory penalties for which were modified by section 2 or 3 of the Fair
      Sentencing Act of 2010, that was committed before August 3, 2010.” Pub.
      L. 115-391, § 404(a), 132 Stat. at 5222. Whether a defendant has a
      “covered offense” under section 404(a) depends on the statute under
      which he was convicted, rather than the facts specific to the defendant’s
      violation. Thus, if a defendant was convicted of violating a statute whose
      penalties were modified by the Fair Sentencing Act, that defendant
      satisfies that aspect of a “covered offense.”

Id. (citations omitted).
      Case 1:05-cr-00031-KS-RHW Document 32 Filed 01/27/21 Page 2 of 2




      Defendant was convicted of possession of more than 50 grams of “crack” cocaine

with intent to distribute pursuant to 21 U.S.C. § 841(a)(1). See Amended Judgment

[16]. This is a “covered offense” within the meaning of the First Step Act. United

States v. Jackson, 945 F.3d 315, 320 (5th Cir. 2019). Defendant has not previously

filed a motion under the First Step Act, and his sentence was not previously imposed

or reduced pursuant to the Fair Sentencing Act. Therefore, Defendant is eligible for

a reduction in sentence under § 404(b) of the First Step Act.

      However, “[e]ligibility for resentencing under the First Step Act does not

equate to entitlement.” Id. at 471. The “decision whether to wield the resentencing

authority granted by the First Step Act is one committed to the court’s discretion.”

Id. As the Court noted in its Order [19] denying his previous Motion for Resentencing

[18] pursuant to 18 U.S.C. § 3582(c)(2), Defendant’s sentence was at the very bottom

of the applicable guideline range. Even if the Court retroactively applies the Fair

Sentencing Act, Defendant’s sentence of 262 months is still within the applicable

sentencing range. See 21 U.S.C. § 841(b)(1)(B); U.S.S.G. §§ 2D1.1, 4B1.1. Accordingly,

the Court denies Defendant’s Motion for Sentence Modification [25] under § 404(b)

of the First Step Act. The Court also denies Defendant’s Motion [24] to appoint

counsel as moot.

      SO ORDERED AND ADJUDGED this 27th day of January, 2021.

                                                   /s/ Keith Starrett
                                                             KEITH STARRETT
                                              UNITED STATES DISTRICT JUDGE


                                          2
